Citation Nr: 0417798	
Decision Date: 07/01/04    Archive Date: 07/14/04

DOCKET NO.  03-02 857	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Atlanta, Georgia



THE ISSUE

Entitlement to a higher rating for a left ankle disability.  



ATTORNEY FOR THE BOARD

S. D. Regan, Counsel









INTRODUCTION

The veteran had active service from August 1986 to August 
1989.  This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a July 2002 RO rating decision which 
granted service connection and a noncompensable rating for a 
left ankle disability, effective from July 19, 2000.  The 
veteran appealed for a higher rating.  A December 2000 RO 
decision assigned a higher 10 percent rating for the left 
ankle disability, effective from July 19, 2000.  In January 
2004, the Board remanded this appeal for further development.  
A February 2004 RO decision assigned a higher 30 percent 
rating for the left ankle disability, effective from January 
15, 2004.  The veteran continues to appeal for a higher 
rating.  


FINDINGS OF FACT

1.  The RO has rated the veteran's service-connected left 
ankle disability (status-post open reduction/internal 
fixation, left lateral malleolar fracture) as 10 percent from 
July 19, 2000 (the effective date of service connection) to 
January 14, 2004, and 30 percent since January 15, 2004.  

2.  The current degree of left ankle disability has persisted 
since the effective date of service connection, and is 
equivalent to ankylosis of the left ankle in dorsiflexion 
between 0 and 10 degrees, and malunion of the fibula with 
marked ankle disability.  


CONCLUSION OF LAW

From July 19, 2000 to January 14, 2004, the veteran's left 
ankle disability was 30 percent disabling, and since January 
15, 2004, the left ankle disability has been no more than 30 
percent disabling.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5262, 5270, 5271 (2003).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The veteran served on active duty in the Army from August 
1986 to August 1989.  Service medical records note that in 
November 1988 he reported that he twisted his left ankle 
playing football.  The assessment was unstable left ankle 
secondary to trauma with possible fracture.  Another November 
1988 entry related an assessment of left ankle sprain 
secondary to trauma.  A December 1988 hospital discharge note 
indicated he underwent an open reduction and internal 
fixation of the left ankle with two leg screws.  The 
discharge diagnosis was unstable left ankle fracture.  

Post-service medical records from November 1996 show the 
veteran was treated at DeKalb Medical Center for a cervical 
spine injury after falling down stairs.  Discharge diagnoses 
included status post C4- C5 fusion, and previous left ankle 
fracture.  A September 1999 report from Chapel Hill Internal 
Medicine indicated that the veteran reported that he broke 
his left ankle in the military and that he underwent plate 
and screw placement.

VA treatment records dated from 1999 to 2000 indicate 
treatment for multiple disorders.  An October 1999 entry 
noted that the veteran had a history of a cervical vertebra 
fracture and fusion in 1996 and multiple orthopedic injuries 
to the right lower extremity from a motor vehicle accident in 
1997.  It was noted that the veteran had complaints including 
bilateral ankle pain.  

The veteran filed a claim for service connection for a left 
ankle disability on July 16, 2000.  

VA medical records dated from 2000 to 2002 refer to continued 
treatment for various ailments.  An October 2000 entry noted 
the veteran had complaints including bilateral ankle pain.  

The veteran underwent a VA examination in June 2002.  He 
reported that he injured his left ankle during service while 
playing football and that he underwent an open reduction and 
internal fixation with two screws.  He stated that he was 
doing fairly well without too much limitation from his ankle 
except for mild pain with weightbearing and some restriction 
of range of motion.  It was noted he suffered a cervical 
spine injury in 1996 and was involved in a motor vehicle 
accident in 1997 and suffered multiple injuries including a 
right ankle bimalleolar fracture for which he underwent 
surgery.  He complained of bilateral ankle pain.  He also 
reported that both his ankles would stiffen up and give way.  
He ambulated with the help of a walker.  He denied swelling, 
redness, and morning stiffness in the ankles.  

As to the left ankle, the examiner reported that there was 
some prominence of the medial malleolus and there was no 
swelling.  There was a faint incisional scar on the lateral 
aspect of the lower left leg.  Both active and passive range 
of motion were painless.  Passively the left ankle could be 
dorsiflexed to 10 degrees and plantar flexed to 45 degrees.  
Active movements were possible to the same extent.  The 
examiner reported that there was no fatigability noted with 
repeated motion.  There was no crepitus in the ankle and the 
foot looked normal.  The examiner reported that ankle 
movement restriction was not due to pain, but due to the 
effects of the fracture, and there was no further reduction 
in movement of the ankle with repetition.  The assessment 
included history of a fracture of the left ankle, status post 
open reduction and internal fixation.  The examiner remarked 
that the veteran was mildly impaired by the left ankle 
fracture and that there was very mild restriction of range of 
motion.  The examiner commented that the veteran did suffer 
from some degree of pain which limited him functionally as a 
result of prolonged weightbearing of the ankle.  It was noted 
that the veteran's subsequent injuries had somewhat 
exacerbated his pain in the left ankle.  The examiner stated 
that the veteran was functionally mildly impaired by his left 
ankle injury.  X-rays of led to an impression of status post 
remote open reduction internal fixation of a complex, lateral 
malleolar fracture.  

In July 2002, the RO granted service connection and a 
noncompensable (0 percent) rating for a left ankle disability 
(status post open reduction/internal fixation, left lateral 
malleolar fracture), effective July 19, 2000 (the date of 
receipt of the claim for service connection).  In December 
2002, the RO assigned a higher 10 percent rating for the left 
ankle disability, effective July 19, 2000.  

In a May 2003 statement, W. J. Vanderyt, M.D., reported that 
the veteran was seen for an evaluation of a left ankle 
disability.  The doctor noted that the veteran had a fracture 
of his ankle with surgery and that overall he had a 
satisfactory result.  He complained of ankle discomfort.  
Physical examination was unremarkable and X-rays showed 
satisfactory healing of the fracture.  It was noted that the 
veteran was apparently totally disabled, but that he reported 
that his ankle continued to bother him.  

Records from the Social Security Administration indicate that 
the veteran was awarded disability benefits.  

The veteran underwent a VA examination on January 15, 2004.  
He reported that since his last examination he had chronic 
left ankle pain.  He described the pain as sharp and achy 
with weightbearing and also with a sensation of ants crawling 
on his skin.  He reported associated weakness, stiffness, 
swelling (usually after weight-bearing), heat, redness, 
instability, locking, fatigability, episodes of falling due 
to unsteadiness, spasms, and cramping.  The veteran stated 
that there was never any resolution of the pain.  It was 
noted that there were periods of flare-ups of the left ankle 
pain and that when they would occur, the pain would be a ten 
out of ten in intensity and the episodes would usually last 
for about hours.  He was utilizing a cane and left leg brace.  

The examiner noted a four-inch left lateral malleolus scar.  
The veteran was slightly hunched over and that he was unable 
to squat due to unsteadiness.  He was unable to perform heel 
and toe stands or to heel and toe walk due to unsteadiness.  
Gait was slow and careful with a limp and dragging of the 
left foot.  Coordination was reported to be unsteady.  He was 
unable to stand steadily without use of assistive devices and 
that he had pain after prolonged standing.  Ambulation was 
impaired by dragging of the left lower extremity and that 
pain limited his ability to walk.  As to range of motion of 
the left ankle, dorsiflexion was 0 to 10 degrees, plantar 
flexion was 0 degrees, inversion was 0 to 5 degrees, and 
eversion was 0 degrees.  The examiner indicated that range of 
motion was not limited by pain, fatigue, or weakness, and 
that there was no limitation due to repetitive use.  The 
examiner reported that there was no painful motion and that 
there was no edema, effusion, instability, tenderness, 
redness, or heat.  It was noted that the veteran was unable 
to move due to stiffness.  Strength in the left lower 
extremity was 4/5, and sensation to light touch and pin prick 
was intact.  The provisional diagnosis was limited motion of 
left ankle.  A left ankle X-ray report noted an impression of 
an old healed fracture with slight deformity of the distal 
left fibula; two metallic screws were still present at such 
level; otherwise there was no evidence of acute fractures or 
dislocations; and there was no evidence of significant soft 
tissue swelling in the left ankle.  In an addendum after 
review of a radiological report, the examiner indicated a 
final diagnosis of postoperative residuals of left ankle 
fracture, with limitation of motion and pain as described in 
the physical examination.

A February 2004 RO decision assigned a higher 30 percent 
rating for the left ankle disability, effective January 15, 
2004.  

II.  Analysis

Through correspondence, the rating decision, the statement of 
the case, and the supplemental statement of the case, the 
veteran has been informed of the evidence necessary to 
substantiate his claim for a higher rating for a left ankle 
disability.  VA examinations have been provided, and relevant 
medical records obtained.  The Board finds that the notice 
and duty to assist provisions of the law have been satisfied.  
38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities.  Separate 
diagnostic codes identify the various disabilities.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  

Malunion of the tibia and fibula of a leg warrants a 10 
percent rating when it results in slight knee or ankle 
disability.  A 20 percent rating requires that malunion 
results in moderate knee or ankle disability.  A 30 percent 
rating requires that malunion results in marked knee or ankle 
disability.  Nonunion of the tibia and fibula warrants a 40 
percent rating if there is loose motion requiring a brace.  
38 C.F.R. § 4.71a, Diagnostic Code 5262.  

Arthritis established by X-rays findings is rated based on 
limitation of motion of the affected joint.  When there is 
arthritis with at least some limitation of motion, but which 
would not be compensable under a limitation of motion code, a 
10 percent rating may be assigned for each affected major 
joint or group of minor joints.  38 C.F.R. § 4.71a, 
Diagnostic Code 5003 (degenerative arthritis) and Diagnostic 
Code 5010 (traumatic arthritis).  

Moderate limitation of motion of an ankle warrants a 10 
percent evaluation.  A 20 percent evaluation requires marked 
limitation of motion.  38 C.F.R. § 4.71a, Diagnostic Code 
5271.  The average normal range of motion of the ankle is 
from 20 degrees of dorsiflexion to 45 degrees of plantar 
flexion.  38 C.F.R. § 4.71, Plate II.  

As to ankylosis of the ankle, a 20 percent rating is 
warranted when the joint is ankylosed in plantar flexion less 
than 30 degrees.  A 30 percent rating requires ankylosis of 
the ankle in plantar flexion between 30 and 40 degrees, or in 
dorsiflexion between 0 and 10 degrees.  A 40 percent rating 
requires ankylosis of the ankle in plantar flexion at more 
than 40 degrees, in dorsiflexion at more than 10 degrees, or 
with abduction, adduction, inversion, or eversion deformity.  
38 C.F.R. § 4.71a, Diagnostic Code 5270.  

This is an initial rating case, on the granting of service 
connection, and thus consideration must be given to different 
percentage ratings for different periods of time based on the 
facts found (so-called "staged ratings").  Fenderson v. 
West, 12 Vet.App. 119 (1999).  

The RO has rated the service-connected left ankle disability 
as 10 percent from July 19, 2000, which is the effective date 
of service connection, being the date the claim for service 
connection was filed, more than a year after service.  See 38 
U.S.C.A. § 5110.  The RO assigned a 30 percent rating 
effective January 15, 2004, which is the date of a VA general 
medical examination.  The 30 percent rating was based on the 
RO's determination that the left ankle disability 
approximates the criteria for such a rating under Diagnostic 
Code 5270 for anklyosis (a joint fixed in one position), with 
the ankle being ankyosed between 30 degrees and 40 degrees, 
or in dorsiflexion between 0 and 10 degrees.  

The most recent January 15, 2004 VA examination noted 
complaints such as left ankle pain and stiffness.  Range of 
motion of the left ankle was dorsiflexion of 0 to 10 degrees, 
plantar flexion of 0 degrees, inversion of 0 to 5 degrees, 
and eversion of 0 degrees.  Left ankle X-rays showed an old 
healed fracture with slight deformity of the distal fibula 
and two metallic screws at such level.  Other recent medical 
records, including the June 2002 VA examination, show no 
worse left ankle disability. 

The evidence as a whole shows that at no time since the 
effective date of service connection (July 19, 2000) has 
there been a worse left ankle disability than as depicted on 
the January 15, 2004 VA examination.  This latest VA 
examination reasonably supports a 30 percent rating under 
Code 5270 for ankylosis of the left ankle in dorsiflexion 
between 0 and 10 degrees, or under Code 5262 for malunion of 
the fibula with marked ankle disability.  Although there have 
been minor variations in the severity of the left ankle 
condition since service connection became effective on July 
19, 2000, it has essentially remained at the same level of 
disability since then.  Consequently, the Board will not 
assign "staged ratings" for the condition; rather the 
current 30 percent rating for the left ankle disability will 
be made effective from July 19, 2000.  The benefit-of-the-
doubt rule has been applied in making this decision.  
38 U.S.C.A. § 5107(b).

However, at no time since the effective date of service 
connection has the left ankle disability been more than 30 
percent disabling.  There has been no nonunion of the tibia 
or fibula with loose motion requiring a brace, as required 
for a 40 percent rating under Code 5262.  The ankle has also 
not been ankylosed in the position required for a higher 40 
percent rating under Code 5270.  The 30 percent rating which 
has been assigned for the left ankle disorder exceeds the 
maximum 20 percent rating under Code 5271 for limitation of 
motion, and thus the effects of pain do not affect the 
rating.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; Spencer v. West, 
13 Vet.App. 376 (2000).  The preponderance of the evidence is 
against a left ankle rating higher than 30 percent at any 
time since the effective date of service connection; thus, as 
to this aspect of the claim, the benefit-of-the-doubt rule 
does not apply, and this part of the claim must be denied.  
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet.App. 49 
(1990).  


ORDER

A higher rating of 30 percent for a left ankle disability, 
for the period from July 19, 2000 to January 14, 2004, is 
granted; a rating higher than 30 percent for the left ankle 
disability, for the period since January 15, 2004 is denied.  



	                        
____________________________________________
	L. W. TOBIN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



